Title: Thomas Jefferson to John Staples, 29 May 1812
From: Jefferson, Thomas
To: Staples, John


          Sir Monticello May 29. 12.
          I yesterday sent down, by a boat, 2 patterns of gudgeons, which the boatman is to deliver you; and I have to request that you will be so good as to have four of each pattern cast for me.  the price, mr Gibson will be so kind as to pay you, on this letter being shewn him, instead of an order for the special amount unknown to me. altho it would be an accomodation to me to have them put on board a Milton boat as soon as ready, as they will be immediately wanting, yet that trouble being out of the ordinary course of your works, I cannot ask it, and will therefore direct some boat to call for them.I shall very shortly have to trouble you with the model of the mould board of a plough, of which I shall want about 30. castI tender you the assurance of my esteem & respect.
          
            Th:
            Jefferson
        